           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 1 of 9


 1    RONALD L. RICKMAN (SEN 139189_
      SARAH K. BOWEN (SEN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5                   sarah.bowen@bullivant.com

 6    Attorneys for Plaintiffs

 7
 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10
11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                      COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                         AGREEMENT AND TO RECOVER
     TRUST FUND FOR NORTHERN                               UNPAID TRUST FUND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      CONTRIBUTIONS
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND
     RE-TRAINING TRUST FUND FOR
17   NORTHERN CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20 BAY CITIES PAVING & GRADING, INC., a
     California corporation.
21
                                    Defendant.
22
23            Now comes the Plaintiffs, hereinabove named, and for their causes of action against

24 defendant Bay Cities Paving & Grading, Inc., allege as follows:
25                                          I. JURISDICTION AND VENUE

26            1.        This is an action for damages for breach of the collective bargaining agreement

27 described below, for recovery of unpaid trust fund contributions. This Court has jurisdiction of
28 the action under and pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor


     4816-0945-1683.1 29512/00312                        1-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 2 of 9


 1   Management Relations Act of 1947, as amended) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1)

 2   (§§502(a)(3) and 502(e)(1) of the Employee Retirement Income Security Act of 1974, as

 3   amended) (“ERISA”). The suit arises from defendant and signatory employer Bay Cities

 4   Paving & Grading, Inc.’s (“Bay Cities”) failure to make trust fund contributions on behalf of its

 5   subcontractor, Mark Jon Hansen, an individual, doing business as M&M Hansen

 6   Communications Contracting (“Hansen”), a signatory employer, as required by its collective

 7   bargaining agreement, by the written trust agreements, and by provisions of federal law.

 8                                   II. INTRADISTRICT ASSIGNMENT

 9            2.        Venue of the within action is properly laid in the U.S. District Court for the

10 Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
11   contributions are made to, and benefits are paid from, a corporate co-trustee bank in the

12 Northern District of California.
13                                                HI. PARTIES

14            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers

15   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for

16 Northern California, and Laborers Training and Retraining Trust Fund for Northern California
17   are the Plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,

18   Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund

19   for Northern California, and Laborers Training and Retraining Trust Fund for Northern

20   California (“the Trust Funds”) are trust funds organized under and pursuant to the provisions of

21   §§302(c)(5) and 302(c)(6) of the Labor Management Relations Act of 1947, as amended,

22   29 U.S.C. §§186(c)(5) and 186(c)(6). The Trust Funds were established through collective

23   bargaining agreements between the Northern California District Council of Laborers and

24   employer associations representing construction industry employers doing business in Northern

25   California. The Trust Funds are employee benefit plans created by written trust agreements

26   subject to and pursuant to §§3(3) and 3(37) of ERISA, 29 U.S.C. §§1002(3) and (37). The

27   Boards of Trustees, as fiduciaries, are the plaintiffs, who sue on behalf of the Trust Funds.

28   ///



     4816-0945-1683.1 29512/00312                       -2-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 3 of 9


 1            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining

 2   agreement described below.

 3            5.        At all times mentioned herein, each of the Trust Funds was an express trust

 4   created by a written trust agreement subject to and pursuant to § 302 of the Labor Management

 5   Relations Act, 29U.S.C. §186, and a multi-employer benefit plan within the meaning of §§3

 6 and 4 of ERISA, 29 U.S.C. §§1002, 1003.
 7            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers, and

 8   other related covered employees on whose behalf contributions are made pursuant to collective

 9 bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
10 that employers who are signatories to said collective bargaining agreements eomply with the
11   terms of those agreements with respeet to payments and contributions to the Trust Funds.

12            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times

13   material hereto, defendant Bay Cities is and was doing business as a general contractor with its

14 principal place of business located in Concord, California. Plaintiffs are further informed and
15   believe, and upon that ground allege, that defendant Bay Cities is and has been an employer

16 within the meaning of §3(5) and §515 of ERISA, 29 U.S.C. §§1002(5), 1145 and an employer in
17   an industry affeeting commeree within the meaning of §301 of the LMRA, 29 U.S.C. §185.

18   Plaintiffs are further informed and believe, and upon that ground allege, that Hansen is and has

19 been an employer within the meaning of §3(5) and §515 of ERISA, 29 U.S.C. §§1002(5), 1145
20   and an employer in an industry affecting commerce within the meaning of §301 of the LMRA,

21   29 U.S.C. §185.

22                                       IV. FIRST CLAIM FOR RELIEF

23                                  (Breach of Collective Bargaining Agreement)

24            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the

25   allegations contained in paragraphs 1-7 of this Complaint.

26            9.        Plaintiffs are informed and believe, and upon that ground allege, that dating back

27 to 1992, and continuing through its association with EUCA in 2003 and then United Contractors
28   in May 2018, Bay Cities became bound to a written collective bargaining agreement with the



     4816-0945-1683.1 29512/00312                       -3-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 4 of 9


 1   Northern California District Council of Laborers (“Laborers Union”) entitled the Laborers’

 2   Master Agreement For Northern California (“Master Agreemenf’). In agreeing to be bound to

 3   the Master Agreement, defendant agreed to be subject to and bound by all provisions and

 4   conditions of the written Trust Agreements which established the trust funds. Pursuant to the

 5   provisions of the Master Agreement, defendant agreed to be bound by all terms relating to

 6 wages, hours and conditions of employment prescribed therein with the Laborers Union.
 7            10.       Plaintiffs are informed and believe, and upon that ground allege, that on or about

 8   April 6, 2015 Hansen executed a Memorandum Agreement with the Northern California District

 9   Council of Laborers and by virtue of its execution of the Memorandum Agreement, Hansen

10 became bound to a written collective bargaining agreement with the Northern California District
11   Council of Laborers (“Laborers Union”) entitled the Laborers’ Master Agreement For Northern

12   California (“Master Agreement”). In agreeing to be bound to the Master Agreement, Hansen

13   agreed to be subject to and bound by all provisions and conditions of the written Trust

14   Agreements which established the trust funds. Pursuant to the provisions of the Master

15   Agreement, Hansen agreed to be bound by all terms relating to wages, hours and conditions of

16   employment prescribed therein with the Laborers Union.

17            11.       By virtue of the Master Agreement and written trust agreements, defendant Bay

18   Cities promised and agreed that: (1) it would pay employee fringe benefit contributions into

19   each Trust Fund in regular monthly installments commencing on or before the 15th day of the

20 month immediately succeeding the month in which the employee’s work was performed;
21   (2) that in the event that any of said monthly installments were not paid in full on or before the

22 25* day of the month in which such contributions became due, it would pay interest on the
23   delinquent contribution in the amount of 1.5% per month until paid in full, and would also pay

24 the amount of $150 for each delinquent contribution as liquidated damages, and not as a
25   penalty; and (3) that if any suit with respect to any of said contributions or payments were filed

26   against it, it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses

27   incurred in cormection with such suit.

28


     4816-0945-1683.1 29512/00312                      -4-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 5 of 9


 1                      Section 11. Subcontractors, to the Master Agreement, states, in
                        pertinent part:
 2                      The terms and conditions of this Agreement insofar as it affects
                        Employer and the Individual Employers hall apply equally to all
 3                      subcontractor of any tier under the control of, or working under oral
                        or written contract with such Individual Employer on any work
 4                      covered by this Agreement to be performed at the job site or job
                        yard, and said subcontractor with respect to such work shall be
 5                      considered the same as an Individual Employer covered hereby.
                        Subject to the provisions of this Section and any other Section of
 6                      this Agreement applicable to subcontractors, if an Individual
                        Employer shall subcontract work herein defined, such subcontract
 7                      shall state that subcontractor agrees to be bound and comply with
                        the terms and provisions of this Agreement. The Individual
 8                      Employer has the primary obligation for performance of all
                        conditions of this Agreement. This obligation cannot be relieved,
 9                      evaded or diminished by subcontracting. Should the Individual
                        Employer elect to subcontract, the Individual Employer shall
10                      continue to have such primary obligation... [Emphasis added].
11
12            12.       The Master Agreement between the Laborers Union and Bay Cities, and the

13   Laborers Union and subcontractor Hansen, has never been terminated.

14            13.       Plaintiffs have performed all conditions, covenants and promises on their part to

15   be performed in accordance with the terms and conditions of the Master Agreement and Trust

16 Agreements.
17            14.       Within four years last past, defendant Bay Cities materially breached and broke

18   the aforesaid Master Agreement and trust agreements in the following respects:

19                      (a)         Bay Cities subcontracted with Hansen, a signatory employer, for the

20                                  construction services. Hansen reported, but failed to pay, (reported, not

21                                  paid) all employee fringe benefit contributions on behalf of its covered

22                                  employees for the period September and December 2017 and

23                                  February 2018 in the principal amount of $25,987.88, according to proof

24                                  at trial. Bay Cities, a signatory employer and as the general contractor,

25                                  has the primary obligation to pay these outstanding employee fringe

26                                  benefit contributions;

27   ///

28   ///



     4816-0945-1683.1 29512/00312                            -5-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 6 of 9


 1                      (b)         by failing to pay interest and liquidated damages on the reported, but not

 2                                  paid, employee fringe benefit contributions on behalf of the covered

 3                                  employees of Hansen (reported, not paid) for the period September and

 4                                  December 2017 and February 2018 according to proof at trial; and

 5                      (c)         by failing to pay interest and liquidated damages on employee fringe

 6                                  benefit contributions that were paid, but were paid late by Hansen, for the

 7                                  period October and November 2017 and January 2018 in the amount of

 8                                  $658.76, according to proof at trial.

 9            15.       The aforesaid material breaches proximately caused damages to plaintiffs in the

10   following approximate amounts, all according to proof at trial: (a) for unpaid contributions

11   (reported, not paid) in the principal amount of $25,987.88 plus interest and liquidated damages

12   according to proof at trial; and (2) interest and liquidated damages for contributions paid, but

13   paid late, in the amount of $658.76, according to proof at trial. Interest will continue to accrue

14   at the rate of 1.5% each month during the pendency of this lawsuit.

15            16.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

16   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs

17   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of

18   the within action.

19            WHEREFORE, plaintiffs pray for judgment as set forth below.

20                                        V. SECOND CLAIM FOR RELIEF

21                                  (Recovery of Unpaid Trust Fund Contributions)

22                                              (ERISA §§502(g)(2),515)

23            17.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

24   allegations contained in paragraphs 1-16 of this Complaint.

25            18.       ERISA §515, 29 U.S.C. § 1145, requires defendant to make such contributions to

26   the plaintiffs Trust Funds as are required under the terms of its collective bargaining agreement

27   with the Laborers Union. Pursuant to the provisions of their trust agreements, plaintiffs are

28   entitled to enforce defendant’s obligations to make those contributions.



     4816-0945-1683.1 29512/00312                           -6-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 7 of 9


 1             19.      Subcontractor Hansen reported, but failed to pay (reported, not paid) all

 2   employee fringe benefit contributions for the period September and Deeember 2017 and

 3   February 2018 in the principal amount of $25,987.88, according to proof at trial. Defendant

 4   Bay Cities, as a signatory general contraetor, is obligated to pay the outstanding trust fund

 5   contributions on behalf of its subeontractor Hansen, as detailed above. Defendant Bay Cities is

 6   further obligated by the provisions of the Master Agreement and the Trust Agreements to pay

 7   interest on unpaid contributions at the rate of 1.5% per month until paid and liquidated damages

 8   in the amount of $150 for each month that defendant failed to timely report and pay all

 9   employee fringe benefit contributions into each Trust Fund.

10            20.       Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2), plaintiffs

11   are entitled to the following statutory relief:

12                      (a)         Section 502(g)(2)(A): for unpaid contributions (reported, not paid) in the

13                                  principal amount of $25,987.88, according to proof at trial;

14                      (b)         Section 502(g)(2)(B): for contributions reported, but not paid, an award

15                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%

16                                  per month, from the date of the delinquency, until the date of judgment,

17                                  calculated to be $9,176.78 through August 13, 2019; and

18                      (c)         Section (g)(2)(C): the additional award of an amount equal to the greater

19                                  of (i) interest on the unpaid fringe benefit contributions at the rate of

20                                  1.5% per month, from the date of the delinquency, until the date of

21                                  judgment or; (ii) liquidated damages under the Master Agreement and

22                                  trust agreements of $150 for each month that defendant failed to timely

23                                  report and pay all employee fringe benefit contributions into each Trust

24                                  Fund, calculated to be $9,176.78 through August 13, 2019.

25   ///

26   ///

27   ///

28   ///



     4816-0945-1683.1 29512/00312                            -7-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 8 of 9


 1            21.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

 2   action. Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),

 3   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

 4 bringing of the within action.
 5            WHEREFORE, plaintiffs pray for judgment as follows:

 6                                           RELIEF REQUESTED

 7             1.       On the First Claim for Relief, for damages for breach of the collective bargaining

 8   agreement for judgment against defendant as follows: (a) for unpaid contributions (reported, not

 9 paid) in the principal amount of $25,987.88 plus interest and liquidated damages according to
10 proof at trial; (b) for interest and liquidated damages on contributions paid, but paid, late, in the
11   amount of $658.76, according to proof at trial; and (c) for such other or further amounts as may

12 be shown at trial, for costs of suit, attorneys’ fees and for such other further relief as the Court
13   may deem just and proper; and

14            2.        On the Second Claim for Relief, for recovery under ERISA § 502(g)(2),

15   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows: (a) under Section

16   502(g)(2)(A) - for unpaid contributions (reported, not paid) in the principal amount of

17   $25,987.88, according to proof at trial; (b) under Section 502(g)(2)(B) - an award of interest on

18 the unpaid fringe benefit contributions at the rate of 1.5% per month, from the date of
19   delinquency, until the date of judgment, calculated to be $9,176.78 through August 13, 2019;

20   (c) under Section 502(g)(2)(C) - the additional award of an amount equal to the greater of

21   (i) interest on the unpaid fringe benefit contributions at the rate of 1.5% per month, from the

22   date of delinquency, until the date of judgment; or (ii) liquidated damages under the Master

23   Agreement and trust agreements of $150 for each month that defendant failed to timely report

24   and pay all employee fringe benefit contributions into each Trust Funds, calculated to be

25   ///

26   ///

27   ///

28   ///



     4816-0945-1683,1 29512/00312                       -8-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 4:19-cv-06010-KAW Document 1 Filed 09/25/19 Page 9 of 9


 1   $9,176.78 through August 13, 2019; and (d) such other or further amounts as may be shown at

 2 trial, for costs of suit, attorneys’ fees and for such other further relief as the Court may deem just
 3   and proper.
 4   DATED: September 24, 2019

 5                                                 BULLIVANT HOUSER BAILEY PC

 6
 7                                                 By
                                                           Ronald L. Richman
 8                                                         Sarah K. Bowen
 9                                                 Attorneys for Plaintiffs
                                                        He H: *
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4816-0945-1683.1 29512/00312                   -9-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
